Citation Nr: 0522525	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In May 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran withdrew his claim of entitlement to 
service connection for alcoholism.  As such, this issue is no 
longer before the Board for appellate consideration.  38 
C.F.R. § 20.204(c) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reported that he served with the Air-
Transportable Hospital with the 48th Tactical Fighter Wing 
Hospital and also on the "DECON" team in support of the 
Gulf War.  His DD 214 indicates that he received an Air Force 
overseas short tour ribbon and that he served from August 2, 
1990 to January 22, 1993 in support of Operation Desert 
Shield/Storm.  His DD Form 214 also indicates that his 
principal MOS during service was dental assistant specialist.  
Service medical records show that he received treatment while 
assigned to the 48th Tactical Fighter Wing Hospital in 
Lakenheath, England and enlistment performance reports show 
that he was stationed there from at least March 1990 to July 
1992.

A review of the evidence of record, including the veteran's 
May 2001 statement, and his May 2005 testimony, reveals that 
the veteran's claimed stressors include: (1) transporting 
wounded Army and Marine soldiers from the triage center to 
other areas of the hospital on litters, and being aware of 
their significant wounds (one soldier having lost a leg); and 
(2) the trauma of going through chemical warfare training.

The record is unclear as to whether the RO has made any 
attempts to verify the veteran's alleged in-service 
stressors.  The RO should attempt to verify the veteran's 
alleged stressors through all available sources, to include 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and an attempt should be 
made to obtain any relevant records from the Operational 
Reports from the 48th Tactical Fighter Wing Hospital in 
Lakenheath, England during the veteran's assignment to the 
facility.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD.  

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  A review of the medical evidence of record does 
not indicate that the veteran has been formally diagnosed 
with PTSD.  Private and VA treatment records note PTSD 
symptoms and indicate that he should undergo further 
psychiatric evaluation and psychological testing to determine 
whether he indeed meets the criteria for a diagnosis of PTSD.  
He has not been afforded a formal VA psychiatric examination 
in connection with his current claim of entitlement to 
service connection for PTSD.  In light of the above, the 
Board is of the opinion that a VA psychiatric examination of 
the veteran would be helpful in the readjudication of the 
instant claim.

Accordingly, the case is REMANDED for the following actions:

1.  The above-mentioned summary of the 
veteran's stressors and a copy of the 
veteran's DD 214 and any other 
appropriate service personnel records 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history and 
operational reports for the unit the 
veteran was assigned to while in 
Lakenheath, England, for the period 
during which he served with such unit.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




